REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-11 is/are allowed.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 1/28/21, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1, 8 & 10.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that determining that a mobile device executing the ABR streaming client is approaching an area where radio coverage is suboptimal for streaming content, wherein the mobile device includes an ABR buffer for storing media segments encoded at different bitrates pursuant to a current ABR streaming session; preloading content into the ABR buffer to provide a forced bitrate streaming session to last an estimated time interval while the  mobile device is in the area where radio coverage is suboptimal for streaming content; providing a notification to the mobile device wherein the notification including a time interval estimate of video outage while the mobile device is in the area where radio coverage is suboptimal for streaming content; and disabling certain ABR client controls for the time interval's duration while the mobile device is in the area where radio coverage is suboptimal for streaming content and the mobile device is engaged in the 

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449